Exhibit 10.1
 
LICENSE AGREEMENT
 
This License Agreement (the “License Agreement”) is entered into as of the 21st
day of April 2015, by and between SG Blocks, Inc., a Delaware corporation,
having an address at 3 Columbus Circle, 16th Floor, New York, NY 10019
(“Licensor”) and Red Cardinal Holdings, Inc. a Wyoming corporation, having an
address at 1330 Avenue of the Americas, 23rd Floor, New York, NY 10019
(“Licensee”) or its affiliated assignee, with reference to the following
premises.
 
PREMISES
 
A.           Licensor is engaged in the business of developing, manufacturing,
advancing and promoting code-engineered containers for safe and sustainable
construction of buildings using certain proprietary methods and technology
(“Licensor Technology”).
 
B.           Licensee is a multi-national holding company engaged in
infrastructure development, green energy development and operations, oil camp,
workforce and consumer housing, and master planned real estate development;
 
C.           Licensee recognizes the value of the Licensor Technology and that
all rights to the Licensor Technology belong exclusively to Licensor;
 
D.           Licensee desires to have the license to use the Licensor
Technology, on and in connection with the manufacture and distribution of
code-engineered containers for safe and sustainable construction of buildings in
the Territory (as defined below);
 
E.           Licensor is willing to grant such license subject to the terms and
conditions set forth below; and
 
F.           Licensor has agreed to enter into a strategic partnership with
Licensee and its wholly owned subsidiary Endaxi Capital Partners, Inc. for the
purpose of providing technical expertise to Licensor’s program management
contracts in Iraq.
 
NOW THEREFORE, in consideration of these premises and the mutual covenants
herein expressed, and for other good and valuable consideration, which the
parties hereby acknowledge, the parties hereby agree as follows.
 
ARTICLE 1.
DEFINITIONS
 
“Actual Revenues” means total revenue received on each executed contract before
any deductions or allowances, as for rent, cost of goods sold, taxes, etc.
 
“Affiliate” means, with respect to either party, a person or entity that now or
hereafter directly or indirectly controls, is controlled by, or is under common
control with such party.
 
“Agreement” means this License Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Buildings” means all structures built using the Licensor Technology.
 
“Confidential Information” shall have the meaning specified in Paragraph 10.1.
 
“Effective Date” shall mean the date upon which the First Executed Contract
becomes effective.
 
“Guaranteed Minimum” shall have the meaning specified in Paragraph 2.3.
 
“Internet Uses” shall have the meaning specified in Paragraph 8.1.
 
“Law” means any international, federal, state, regional, municipal, or local
statute, code, regulation, rule, ordinance, decree, permit, registration, order,
or other such law, rule or regulation.
 
“Licensee” means Red Cardinal Holdings, Inc. or its affiliated assignee.
 
“Licensor” means SG Blocks, Inc.
 
“Licensor Technology” shall have the meaning specified in the Premises.
 
“Term” means the duration of this Agreement, as specified in Paragraph 3.1.
 
“Territory” means those territories listed on Exhibit A as may be amended from
time to time.
 
“Trade Secrets” means any and all information, including any and all business
plans, formulas, customer information, compilations, programs, devices, methods,
techniques, or processes, that provide their owner independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from their disclosure or use, and that are
the subject of efforts that are reasonable under the circumstances to maintain
their secrecy.
 
ARTICLE 2.
GRANT OF LICENSE
 
2.1           License.
 
 
(a)
Subject to all of the obligations and conditions contained in this Agreement,
Licensor hereby grants to Licensee a non-exclusive license in the Territory (the
“Licensed Territory”) during the Term, to use the Licensor Technology in
connection with: (a) the manufacture of Buildings in the Licensed Territory; and
(b) the construction of Buildings using the Licensor Technology in the Licensed
Territory.

 
 
(b)
Upon full satisfaction of the Debentures (as defined below), Licensee shall be
granted an exclusive license in the Licensed Territory during the remaining
portion of the Term.  Licensor represents and warrants to Licensee that Licensor
has not had any negotiations with third parties regarding the granting of an
exclusive license in the Licensed Territory.

 
 
2

--------------------------------------------------------------------------------

 
 
2.2           First Executed Contract.  Licensee shall, within ninety (90) days
of the execution of this Agreement, enter into a contract for the manufacture of
Buildings in an amount not less than ten million US dollars
(US$10,000,000.00)  (the “First Executed Contract”). Should Licensee fail to do
so, Licensor shall have the option to terminate this Agreement.
 
2.3           Reservations.  This Agreement does not constitute a grant of any
rights other than those set forth in Paragraph 2.1 above.  In particular,
Licensor does not grant to Licensee:
 
(a)           the right to use any derivative of or modification to the Licensor
Technology unless approved in writing by Licensor prior to use;
 
(b)           the right to form a business entity whose name includes the name
of Licensor, or any names confusingly similar thereto, unless approved in
writing by Licensor prior to use; or
 
(c)           an assignment of any right, title or interest in or to the
Licensor Technology.
 
2.4           Sublicense. Licensee shall have the right to sublicense all or any
part of its rights or obligations under this Agreement, without the prior
written consent of Licensor. For any such sublicense, Licensee shall remain
primarily liable to Licensor for all payments and obligations under this License
Agreement and all other terms and conditions of this Agreement. Licensee’s
obligations in connection with the Guarantee are not transferable without the
written consent of Licensor.
 
ARTICLE 3.
TERM
 
3.1           Term.  The term of this Agreement shall commence on the date
hereof, and shall continue for a period of fifteen (15) years, unless otherwise
terminated under the terms of this Agreement.
 
ARTICLE 4.
DESIGN AND MANUFACTURING
 
4.1           Approvals.  Except for the issue of meeting local building codes,
Licensor shall have no approval over the Buildings using the Licensor
Technology.  It is expressly agreed that Licensor’s primary responsibility under
this Agreement is insuring that the Buildings meet code and that any engineering
or design services rendered hereunder are of a first class standard.
 
4.2           Overall Commitment to Quality.  Licensee agrees that Buildings
will be of industry standard quality as to workmanship, design and materials
used therein, and will be at least equal in quality, workmanship, appearance,
design and material as is appropriate for the Territory.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3           Submissions for Approval.  Licensee may manufacture Buildings, or
cause the same to be manufactured or constructed, only in accordance with
Licensor’s approved specifications.
 
4.4           Compliance with Applicable Laws – Generally.  All Buildings
manufactured and distributed by, or on behalf of, Licensee using the Licensor’s
Technology shall be manufactured in accordance with all applicable Laws in the
Territory. It shall be Licensor’s responsibility to insure that the Buildings’
specifications meet or exceed local building codes and Licensee’s sole
responsibility to assure compliance with all such applicable Laws.
 
ARTICLE 5.
SALES AND MARKETING
 
5.1           Best Efforts.  Licensee will use its commercially reasonable
efforts to exploit this license throughout the Territory.  
 
5.2           Public Announcements.  All press releases and other public
announcements involving reference to Licensor or the Licensor Technology are
subject to the prior written approval of Licensor.
 
ARTICLE 6.
ROYALTIES AND RELATED FEES
 
6.1           Royalty.  Licensee shall pay to Licensor a royalty of Ten Percent
(10.0%) (“Royalty”) of Actual Revenues collected by Licensee in connection with
manufacturing, distributing and selling of Buildings using the Licensor
Technology.   As set forth in Section 6.4 herein, Licensee shall permit Licensor
to have access to said books, records and materials of Licensee in order to
enable Licensor to calculate Actual Revenues and Royalties.
 
6.2           Guaranteed Minimums.  In order to maintain the license in the
Licensed Territory, Licensor’s annual Actual Revenues from the sales of
Buildings shall be ten million US dollars (US$10,000,000.00) annually
(“Guaranteed Minimum”).  The Guaranteed Minimum Royalty shall not begin until
the delivery of the first units under the First Executed Contract of this
Agreement.
 
6.3           Taxes.  Licensee will bear all taxes, duties and other
governmental charges in the Territory relating to or arising under this
Agreement, including without limitation, any state or federal income taxes, any
stamp or documentary taxes or duties, turnover, sales or use taxes, value added
taxes, excise taxes, customs or exchange control duties and any other taxes and
charges relating to the manufacture, sale, distribution, import, export, and/or
construction of Buildings hereunder.
 
6.4           Books and Records.  Licensee will, at its sole cost and expense,
maintain complete and accurate books and records covering all transactions
directly arising out of or directly relating to this Agreement.  Licensor will
have the right, during normal business hours and upon reasonable notice, but not
more than once per any 12-month period, to examine and copy said books and
records and all other documents and materials in the possession of and/or under
the control of Licensee related to the subject matter and terms of this
Agreement. The exercise by Licensor of any right to audit at any time or times,
or the acceptance by Licensor of any statement or payment, shall be without
prejudice to any of Licensor’s rights or remedies and shall not bar Licensor
from thereafter disputing the accuracy of any payment or statement. Licensee
will remain fully liable for any and all amounts due under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
6.5           Underpayments/Overpayments.  If, upon any examination of
Licensee’s books and records, Licensor discovers any underpayment by Licensee,
Licensee will make all payments required to be made to correct and eliminate
such underpayment within thirty (30) days after Licensor’s demand.  In addition,
if said examination reveals any underpayment of five (5%) percent or more, for
any royalty period, Licensee will reimburse Licensor the reasonable cost of said
examination within thirty (30) after Licensor’s demand.  If any overpayment is
discovered, Licensee may credit the amount of the overpayment towards future
Royalty payment due.  If none are due, Licensor shall reimburse Licensee the
discrepancy within thirty (30) days.
 
ARTICLE 7.
INTELLECTUAL PROPERTY RIGHTS
 
7.1           Registrations.  Licensor may obtain, or cause to be obtained at
its own expense, trademark, copyright or other proprietary protection for the
Licensor Technology as Licensor deems appropriate in its discretion.
 
7.2           No Dispute by Licensee. Licensee shall not directly or indirectly
dispute the validity of Licensor’s ownership of or title to the Licensor
Technology, or related rights of Licensor, or oppose any application by
Licensor, to register or protect the Licensor Technology, or related rights.
Licensee shall not, directly or indirectly, take any action that might impair
ownership of or rights in the Licensor Technology, or related rights.
 
7.3           Protecting the Licensor Technology.  Licensee shall reasonably
cooperate in good faith with Licensor for the purpose of securing, preserving
and protecting Licensor’s rights in and to the Licensor Technology. At the
request of Licensor, Licensee shall execute and deliver to Licensor any and all
documents and do all other acts and things that Licensor deems reasonably
necessary or appropriate to make fully effective or to implement the provisions
of this Agreement relating to the ownership of the Licensor Technology.
 
7.4           Infringement.  Licensee must promptly notify Licensor of any
infringement or other misuse of the Licensor Technology or the use by any person
of technology confusingly similar to the Licensor Technology that comes to its
attention.  Licensor will take such action as it deems advisable, and Licensee
will assist in such action, as Licensor may reasonably request, at Licensor’s
expense. In no event, however, will Licensor be required to take any action if
it deems it inadvisable to do so, and Licensee will have no right to take any
action in relation to the Licensor Technology without the prior written consent
of Licensor.
 
ARTICLE 8.
WEBSITES AND SOCIAL MEDIA ACCOUNTS
 
8.1           Licensee’s Websites and Social Media Accounts. Licensee shall be
allowed to operate websites and social media accounts in the Territory. In the
event Licensee uses the Licensor name in Licensee’s websites, social media
sites, and related materials pertaining thereto (“Internet Uses”) then Licensor
shall have approval rights over their initial “look and feel”.  In all other
instances, Licensor shall have no approval rights over Licensee’s Internet Uses.
 
 
5

--------------------------------------------------------------------------------

 
 
8.2           Cost of Internet Uses. Except as otherwise set forth in this
Agreement, Licensee shall be solely responsible for all costs associated with
any of its activities pursuant to this Agreement, including without limitation
costs related to all Internet Uses, website development costs, domain name
costs, operational costs, and so forth.
 
8.3           Compliance with Laws. The operation and maintenance of all
Internet Uses shall comply with all applicable Laws. Licensee shall obtain and
maintain, at Licensee's expense, all licenses and permits necessary for the
operation of all Internet Uses.
 
8.4           Consumer Privacy. In relation to its Internet Uses, Licensee will
comply with all Laws and implement appropriate industry standards within the
Territory to maintain the confidentiality and privacy of any customer
information it obtains.
 
ARTICLE 9.
REPRESENTATIONS AND WARRANTIES
 
9.1           Representations and Warranties of Each Party. The parties each
represent and warrant that: (a) each party has the right and power to enter into
and perform this Agreement; (b) this Agreement does not violate any Law
applicable to such party, and does not conflict with, or result in any breach or
termination of (i) any agreement, instrument, order, or judgment, or (ii) any
other restriction to which such party is a party or by which such party is
bound; and (d) no notice to, filing with, authorization of, exemption by, or
consent of any government agency is required in order for such party to
consummate the transactions contemplated by this Agreement.
 
9.2           Representations and Warranties of Licensee.  Licensee represents
and warrants that: (a) it has or will obtain all rights, licenses,
registrations, permissions, consents and releases required from third parties
(including without limitation all governmental entities) in connection with
Licensee’s activities under this Agreement; (b) as of the Effective Date, there
are no actions, suits, disputes, proceedings or governmental investigations
pending or threatened against the transactions contemplated by this Agreement or
restricting or limiting the use, manufacture, sale or import of the Buildings
within the Territory; (c) Licensee’s activities hereunder do not and will not
infringe, misappropriate, or otherwise violate any intellectual property,
publicity, privacy, or other rights of any third party; (d) Licensee has sought
or will seek the advice of qualified legal counsel to review (i) all of
Licensee’s advertising claims, and (ii) Licensee’s freedom to make, use, sell,
offer for sale, distribute, copy, transmit, display, perform, import, and/or
otherwise exploit the Buildings within the Territory; and (e) Licensee shall
comply with all Laws in connection with its activities under this Agreement.
 
9.3           Representations and Warranties of Licensor.  Licensor hereby
represents, warrants and covenants that it is the beneficial owner of the
Licensor Technology and has the full right, power and authority to enter into
this Agreement, and to perform all of its obligations hereunder. Licensor
further represents that it will cooperate with Licensee in transitioning its
operations into a global infrastructure development platform to service
Licensee’s business.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 10.
CONFIDENTIALITY
 
10.1           Confidentiality.  During the Term of this Agreement, a party may
deliver or provide, or cause to be delivered or provided, to the other party
(“Receiving Party”) certain confidential or proprietary information of the party
delivering or providing such information (“Disclosing Party”).  Any of such
information delivered or provided by or on behalf of a Disclosing Party shall be
referred to as “Confidential Information”.
 
10.2           Confidential Information. Except as set forth below, Confidential
Information shall include, but is not limited to, all information about
Disclosing Party’s businesses, operations, products, processes, finances,
properties, employees, relationships with third parties, ideas, plans, designs,
drawings, sketches, specifications, customers, suppliers, production partners,
intellectual property, Trade Secrets and “know-how”, and all other information,
documents and materials that are or, prior to the date hereof, have been
delivered or otherwise disclosed by or on behalf of Disclosing Party to
Receiving Party, whether oral, written, visual or in some other form, and
whether or not identified as confidential. Notwithstanding the foregoing,
Confidential Information shall not include any information:
 
(a)           That has become generally available to the public without breach
of this Agreement by Receiving Party, except that Confidential Information shall
not be deemed to be in the public domain merely because any part of said
information is embodied in general disclosures or because individual features,
components or combinations thereof are now known or became known to the public;
 
(b)           Which at the time of disclosure to Receiving Party was known to
Receiving Party to be free of restrictions as evidenced by documentation in
Receiving Party’s possession;
 
(c)           That is disclosed to Receiving Party by a third party, (without
any breach of any confidentiality agreement or obligation to the other party)
who did not unlawfully acquire or receive such information on a confidential
basis; or
 
(d)           That is independently developed by the Receiving Party without any
breach of this Agreement.
 
10.3           Receiving Party’s Obligations. As a condition to Disclosing Party
furnishing Receiving Party with any Confidential Information, and for other good
and valuable consideration, Receiving Party agrees to:
 
(a)           Hold the Confidential Information in confidence and not disclose
the same to any other party, with the exception of Receiving Party’s Affiliates
who need to review such material and have such information for the purpose of
assisting Receiving Party in performing its obligations under this Agreement,
but only after Receiving Party has informed its Affiliates of the confidential
nature of the Confidential Information and has directed and obligated them to
treat such material and information confidentially in accordance with the terms
of this Agreement;
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Exercise a degree of care over the Confidential Information not
less than the care used by Receiving Party to protect its own confidential
information, which in no event shall be less than reasonable care; and
 
(c)           Use the Confidential Information only for the purpose of
performing its obligations under this Agreement.
 
10.4           Legal Proceedings. In the event that Receiving Party or any of
Receiving Party’s Affiliates are requested or required in any legal proceeding
(by interrogatories, deposition, requests for information or documents, subpoena
or similar process) to disclose any Confidential Information of the Disclosing
Party, Receiving Party shall furnish Disclosing Party with prompt notice of such
request(s) (to the extent legally permissible) so that Disclosing Party may seek
an appropriate protective order or other similar relief and/or waive compliance
with the provisions of this Agreement. Receiving Party shall provide all
reasonable cooperation to Disclosing Party in Disclosing Party’s efforts to
obtain a protective order or other such relief to prevent or limit the
disclosure of Confidential Information. If, in the absence of a protective order
or similar relief or waiver by Disclosing Party, Receiving Party or any of
Receiving Party’s Affiliates are nonetheless compelled to disclose the
Confidential Information, Receiving Party or Receiving Party’s Affiliates may,
without liability hereunder, disclose only that portion of the Confidential
Information which, based upon the advice of Receiving Party’s counsel, is
required to be disclosed.  Any such permitted disclosure shall not affect or
impair the Receiving Party’s obligations of confidentiality with respect to the
Confidential Information except as provided above.
 
10.5           Responsibility for Affiliates. Receiving Party agrees to be
responsible for any breach of this Agreement by it or its Affiliates.
 
ARTICLE 11.
INSOLVENCY
 
11.1           Effect of Proceeding in Bankruptcy.  If either party institutes
for its protection or is made a defendant in any proceeding under bankruptcy,
insolvency, reorganization or receivership law, or if either party is placed in
receivership or makes an assignment for benefit of creditors or is unable to
meet its debts in the regular course of business, the other party may elect to
terminate this Agreement immediately by written notice to the other party
without prejudice to any right or remedy the terminating party may have,
including, but not limited to, damages for breach.
 
11.2           Rights Personal.  The license and rights granted hereunder are
personal to Licensee.  No assignee for the benefit of creditors, receiver,
trustee in bankruptcy, sheriff or any other officer or court charged with taking
over custody of Licensee’s assets or business, shall have any right to continue
performance of this Agreement or to exploit or in any way use the Licensor
Technology if this Agreement is terminated, except as may be required by law.
 
11.3           Trustee in Bankruptcy.  Notwithstanding the provisions of
Paragraph 11.2 above, in the event that, pursuant to applicable bankruptcy Law,
a trustee in bankruptcy, receiver or other comparable person, of Licensee, or
Licensee, as debtor, is permitted to assume this Agreement and does so and,
thereafter, desires to assign this Agreement to a third party, which assignment
satisfies the requirements of the applicable bankruptcy Law, the trustee or
Licensee, as the case may be, must notify Licensor. Said notice shall set forth
the name and address of the proposed assignee, the proposed consideration for
the assignment and all other relevant details thereof.  The giving of such
notice will be deemed to constitute an offer to Licensor to have this license
assigned to it or its designee for such consideration, or its equivalent in
money, and upon such terms as are specified in the notice. Licensor may accept
the aforesaid offer only by written notice given to the trustee or Licensee, as
the case may be, within fifteen (15) days after Licensor’s receipt of the
notice. If Licensor fails to deliver such notice within the said fifteen (15)
days, such party may complete the assignment referred to in its notice, but only
if such assignment is to the entity named in said notice and for the
consideration and upon the terms specified therein. Nothing contained herein
will be deemed to preclude or impair any rights that Licensor may have as a
creditor in any bankruptcy proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 12.
TERMINATION
 
12.1           Other Rights Unaffected.  Termination of this Agreement will not
affect any obligation of Licensee to make payments to Licensor hereunder
accruing prior to such termination, and will not prejudice any other right of
Licensor hereunder including, without limitation, injunctive relief or damages
for breach. Except as required by law, no assignee for the benefit of creditors,
receiver, liquidator, sequestrator, trustee in bankruptcy, sheriff or any other
officer of the court of official charged with taking over custody of Licensee’s
assets shall have the right to continue the performance of this Agreement.
 
12.2           Termination Without Right to Cure by Licensor.  Licensor will
have the right to immediately terminate this Agreement by giving Licensee a
notice of termination, without giving Licensee any right to cure, if Licensee:
 
(a)           institutes proceedings seeking relief under a bankruptcy act or
any similar law.
 
12.3           Termination with Right to Cure.  If either party breaches any of
its other material obligations, representations or warranties under this
Agreement, the non-breaching party will have the right to terminate this
Agreement by giving the breaching party notice of intention to terminate.
Termination will become effective automatically and without further notice
unless Licensee cures the breach within thirty days (30) days after the giving
of such notice.
 
12.4           Effect of Termination.  Upon termination of this Agreement for
any reason whatsoever:
 
(a)           All of the rights of Licensee under this Agreement will terminate
and immediately revert to Licensor. Licensee, except as specified below, will
immediately discontinue use of the Licensor Technology, whether in connection
with the sale, or advertisement of Buildings.  However, Licensee shall have the
right to complete any contracts in process to their completion provided Licensee
pays a twenty percent (20%) premium to the Royalty contemplated by this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           All Royalties on sales of licensed products theretofore made will
become immediately due and payable in the normal course.
 
ARTICLE 13.
INDEMNIFICATION AND INSURANCE
 
13.1           Indemnification by Licensee.  Licensee will indemnify, defend,
and hold harmless Licensor, and its Affiliates, directors, officers, employees,
agents, officials and related companies from and against any and all losses,
liability, claims, causes of action, damages and expenses (including reasonable
attorneys’ fees and expenses in actions involving third parties or between the
parties hereto) that they or any of them may incur or be obligated to pay in any
action, claim or proceeding against them or any of them, for or by reason of any
acts, whether of omission or commission, that may be committed by Licensee or
any of its servants, agents or employees: (a) in connection with or in any way
related to Licensee’s performance of this Agreement; (b) in connection with the
Buildings constructed using the Licensor Technology. If any action or proceeding
is brought or asserted against Licensor in respect of which indemnity may be
sought from Licensee under this Paragraph, Licensor will promptly notify
Licensee thereof in writing, and Licensee will assume and direct the defense
thereof. Licensor may thereafter, at its own expense, be represented by its own
counsel in such action or proceeding. Licensor and Licensee will keep each other
fully advised of all developments and shall cooperate fully with each other and
in all respects in connection with any such defense. The provisions of this
Paragraph and Licensee’s obligations hereunder will survive any termination of
this Agreement.
 
13.2           Indemnification by Licensor.  Licensor will indemnify, defend,
and hold harmless Licensee, and its Affiliates, directors, officers, employees,
agents, officials and related companies from and against any and all losses,
liability, claims, causes of action, damages and expenses (including reasonable
attorneys’ fees and expenses in actions involving third parties or between the
parties hereto) that they or any of them may incur or be obligated to pay in any
action, claim or proceeding against them or any of them, for or by reason of any
acts, whether of omission or commission, in connection the use of the Licensor
Technology as provided for in this Agreement. If any action or proceeding is
brought or asserted against Licensee in respect of which indemnity may be sought
from Licensor under this Paragraph, Licensee will promptly notify Licensor
thereof in writing, and Licensor will assume and direct the defense thereof.
Licensee may thereafter, at its own expense, be represented by its own counsel
in such action or proceeding. Licensor and Licensee will keep each other fully
advised of all developments and shall cooperate fully with each other and in all
respects in connection with any such defense. The provisions of this Paragraph
and Licensor’s obligations hereunder will survive any termination of this
Agreement.
 
13.3           Insurance.  Without limiting Licensee’s liability pursuant to the
indemnity provisions of this Agreement, Licensee or its sublicensee(s) or
subcontractor will maintain comprehensive general liability insurance in the
amount of at least US$5,000,000 combined single limit per occurrence and a per
annum aggregate limitation of not less than $10,000,000. This insurance must
include contractual liability, personal injury liability, advertising injury,
construction defect, products and completed operations liability. Licensor shall
be named as an additional insured on the required policy(ies) purchased by
Licensee and such coverage shall apply to Licensor on a primary basis.  All
insurance must be obtained from an insurance company with a minimum A.M. Best
Rating of A-VII. Licensee shall notify Licensor at least thirty (30) days prior
to the cancellation of, or any material modification in, such insurance policy
that would affect Licensor’s status or benefits thereunder. No later than the
date of the first executed contract hereof, Licensee shall furnish a certificate
of insurance to Licensor evidence such coverage
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 14.
MISCELLANEOUS
 
14.1           Benefit.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to their permitted successors and assigns.
 
14.2           Manner of Notice.  Any notices, consents or other communications
required or permitted to be given under the terms of this agreement must be in
writing and will be deemed to have been
delivered   upon   receipt   if   delivered   personally,   sent   by
facsimile   (with   written confirmation of transmission), sent by nationally
recognized overnight courier service or sent by certified mail, return receipt
requested, postage prepaid, in each case properly addressed to the applicable
party at its address set forth above (or to such other address for a party as
shall be specified by like notice.
 
14.3           Suspension of Obligations (Force Majeure).  If Licensee is
prevented from performing any of its obligations because of governmental
regulation or order, or by strike or war, declared or undeclared, state of
emergency, civil disturbance, terrorism or threat thereof, or other calamities
such as fire, earthquake, or similar acts of God, or because of other similar or
dissimilar cause beyond the control of Licensee, including but not limited to
embargos, labor controversy or delay of common carrier, Licensee’s obligations
will be suspended during the period of such condition. If such condition
continues for a period of more than sixty (60) days, Licensor will have the
right to terminate this Agreement. If the force majeure does not impact Licensee
directly but it prevents Licensee from manufacturing and/or delivering licensed
products, whether due to an inability to obtain materials, destruction of
manufacturing facilities, inability to deliver finished product or similar
conditions, Licensee shall have a period of no more than ninety (90) days to
find alternate sources, and Licensee will advise Licensor on a weekly basis of
the progress it has made in that regard. If, in Licensor’s reasonable opinion,
Licensee fails to diligently proceed to obtain alternate sources, or if the
condition continues for more than ninety (90) days, whichever first occurs,
Licensor shall have the right to terminate this Agreement.
 
14.4           Relationship of the Parties.  The relationship of the parties
under this agreement is that of independent contractors.  The parties will not
be considered partners, co-venturers or agents of each other for any purpose
 
14.5           Entire Agreement; Amendment; Waiver.  This Agreement, and the
Exhibits attached hereto, set forth the entire agreement and understanding of
the parties and supersede all prior written or oral agreements or understandings
with respect to the subject matter hereof. No amendment of any of the terms of
this Agreement, or any waiver thereof, will be valid unless in writing and
signed by the parties. The failure of either party to enforce at any time any
term, provision or condition of this Agreement, or to exercise any right or
option herein, will in no way operate as a waiver thereof, nor will any single
or partial exercise preclude any other right or option herein
 
 
11

--------------------------------------------------------------------------------

 
 
14.6           Assignment Without Consent.  Licensor and Licensee may assign
this Agreement, or any of its rights or obligations hereunder, to any third
party upon notice to the other party.
 
14.7           Licensor Debt.
 
a.           Reference is made to Licensor’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission on March 31, 2015 and amended on
March 31, 2015, which discloses convertible debentures issued by Licensor to
Hillair Capital Investments, L.P and other investors (collectively, the
“Debentures”).  As of December 31, 2014, the total amount (principal and
interest) owed by Licensor in connection with the Debentures was $3.996
million.  On the Effective Date and during the term of this Agreement, Licensee
hereby irrevocably and unconditionally agrees to pay in full, assume or
otherwise satisfy (including all accrued interest and penalties incurred by its
actions) to the holders of the Debentures (the “Holders”) (without duplication
of amounts theretofore paid by the Licensor), all amounts as and when due under
the Debentures, regardless of any defense (except the defense of payment by the
Licensor), right of set-off or counterclaim that the Licensor may have or assert
(any such payment, a “Guarantee Payment”).  Licensee’s obligation hereunder to
make a Guarantee Payment is referred to herein as the “Guarantee” and may be
satisfied by direct payment of the required amounts by the Licensee to the
Holders of the Debentures. 
 
b.           All Guarantee Payments made from time to time with respect to this
Guarantee shall be in U.S. dollars and shall be payable free and clear of, and
without deduction or withholding for, or on account of, any and all present or
future taxes, duties, assessments, levies and other governmental charges of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by or on behalf of any jurisdiction from which such payments are made,
or any territory or political subdivision thereof, unless such deduction or
withholding is required by law.
 
c.           Licensor will not object to Licensee contacting the Holders in
connection with Licensee purchasing the debt evidenced by the Debentures from
the Holders.  Licensor agrees to facilitate introductions between Licensee and
the Holders.
 
d.           Licensee shall have the right to pay amounts owed to the Holders,
in whole or in part, out of the Royalties due to Licensor.
 
14.8           Consulting.  During the first year of the Agreement and to the
extent needed, in addition to the Royalty set forth in Section 6.1, Licensee
will pay Licensor an advance of One Million Dollars ($1,000,000) in connection
with management and consulting services provided by employees of Licensor which
advance may be offset against Royalties due to Licensor.
 
14.9           Severability.  If any provision or any portion of any provision
of this Agreement is construed to be illegal, invalid, or unenforceable, such
shall be deemed stricken and deleted from this Agreement to the same extent and
effect as if never incorporated herein, but all other provisions of this
Agreement and any remaining portion of any provision which is not deemed
illegal, invalid or unenforceable in part shall continue in full force and
effect.
 
 
12

--------------------------------------------------------------------------------

 
 
14.10           Governing Law and Jurisdiction.  This Agreement will be governed
by and construed and interpreted in accordance with the laws of the State of New
York, without giving effect to its conflicts of law rules that would require the
application of the laws of another jurisdiction. Each of the parties
hereby  irrevocably  and  unconditionally  submits,  for  itself
and  its  property,  to  the exclusive jurisdiction of any state or federal
court sitting in the County of New York, State of New York in any action or
proceeding arising out of or relating to this agreement,
and  each  of  the  parties
hereby  irrevocably  and  unconditionally  (a)  agrees  not  to commence any
such action or proceeding except in such courts, (b) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court, (c)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such New York state or federal court, and (d)
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such action or proceeding in any such New York
state or federal court.
 
14.11           Exhibits.  All Exhibits are incorporated into this Agreement.
 
14.12           Headings.  The headings of the Articles and Paragraphs of this
Agreement are for convenience only and in no way limit or affect the terms or
conditions of this Agreement.
 
14.13           Counterparts.  This agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will be considered one and the same agreement.  Facsimile or .pdf signatures
will have the same force and effect as original signatures.
 
[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date set forth above.
 
SG BLOCKS, INC.
 
RED CARDINAL HOLDINGS, INC.
                 
By:
/s/ Paul M. Galvin  
By:
/s/ Joseph Rosa          
Name:
Paul M. Galvin
 
Name:
Joseph Rosa
         
Title:
Chief Executive Officer
 
Title:
President
         

 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Territory
 
Licensed Territory:
 
Non-Exclusive License - The world.
 
Exclusive License – Upon satisfaction of the Debentures, the world except for
the United States and the European Union and a Non-Exclusive License to the
United States and the European Union.
 
 
 
 
15

--------------------------------------------------------------------------------

 